DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
Applicant's amendments filed 2/17/2021 to claims 1 and 3-9 have been entered. Claims 14-23 are canceled. Claims 24-30 have been added. Claims 1-13 and 24-30 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Response to Arguments
Applicant’s arguments on pages 5-8 of the reply have been fully considered, but not found persuasive of error over the new and/or modified grounds of rejection below. Panda clearly and unambiguously teaches spheroidal microtissues loaded with fibroblasts (e.g. Fig. 4d of Panda), thus anticipating claim 1 and the respective dependent claims as set forth below.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 7, 10-13, 27, 29, and 30 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Panda et al (2008, Lab Chip, 2008, 8, 1056–1061; provided in the IDS dated 2/11/2020).
Panda teaches production of fibroblast-laden spheroid microgel particles wherein the cells are emulsified/encapsulated in a polyethylene glycol diacrylate (PEGDA) hydrogel using a stop-flow microfluidic device (Abstract; p1057-1058, subheadings “Materials”, “Microgel batch polymerization”, and “Cell encapsulation by SFL”; wherein the photopolymerization causes a change in the relative solubility of PEGDA such that the cells and activated PEGDA are emulsified; Fig. 4d for spheroid cell-laden hydrogel(s)), anticipating claims 1, 2, 7, 27, 29, and 30. Panda teaches cell-loaded hydrogels about 120 µm in diameter (p1058, subheading 2.4; Fig. 5 and legend), anticipating claims 10 and 11. Panda teaches a cell-loaded hydrogel comprising at least 2 viable cells and approximately 20 total live cells (Fig. 5 and legend, wherein the green cells are live and the red cells are dead), anticipating claims 12 and 13.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 7-13, 24, and 27-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panda et al (2008, Lab Chip, 2008, 8, 1056–1061; provided in the IDS dated 2/11/2020) in view Tsang et al. (2007, FASEB J., v21, p790–801; provided in the IDS dated 2/11/2020).
This rejection further addresses the combination of primary hepatocytes and fibroblasts for claim 3, and the embodiment of RGDS peptide as a cell-adhesive peptide 
The teachings of Panda are relied upon as set forth above to reject claims 1, 2, 7, 10-13, 27, 29, and 30 under pre-AIA  35 USC 102(b).
Regarding claims 3 and 4, Panda does not teach primary hepatocytes and fibroblasts. Regarding claim 8, Panda does not teach further adding a species of affinity biomolecule. Regarding claims 9 and 28, Panda does not teach further addition of RDGS peptide. 
Tsang teaches encapsulation of hepatocytes in polyetheylene glycol with RDGS peptide significantly improves hepatocyte survival as measured by urea synthesis by said hepatocytes (Fig. 2C and legend; p796-797, paragraph starting “A lack of adhesion…”), reading on claims 3, 4, 8, 9, and 28.
Regarding claims 3, 4, 8, 9, and 28, it would have been obvious before the invention was made to add the primary hepatocytes and RGDS peptide of Tsang to the encapsulated hydrogel and fibroblast droplets of Panda. A person of ordinary skill in the art would have had a reasonable expectation of success in making the addition because Tsang teaches co-culturing hepatocytes with fibroblasts, and because both Panda and Tsang are directed towards methods of encapsulating fibroblasts in photopolymerizable PEG hydrogels. The skilled artisan would have been motivated to make the addition because Tsang teaches that RDGS peptide improves the survivability of encapsulated hepatocytes and so the combination would likely improve upon the encapsulated fibroblasts of Panda as an implantable liver construct.
.

Claim 1-3, 5, 7, 10-13, 25, 27, 29, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panda et al. (2008, Lab Chip, 2008, 8, 1056–1061; provided in the IDS dated 2/11/2020) in view of Underhill et al. (Biomaterials (2007), 28, 256-270; Reference U).
The teachings of Panda are relied upon as set forth above to reject claims 1, 2, 7, 10-13, 27, 29, and 30 under pre-AIA  35 USC 102(b).
This rejection further addresses the combination of BMEL cells as a species of parenchymal cell for claim 3, and a species progenitor cell and embryonic cell for claims 5, and fibroblasts for claims 3, 5, and 25. As cited above, Panda reads on the embodiment of fibroblasts for the non-parenchymal cells of claim 3, the embodiment of fibroblasts for claim 5, and on claim 25.
Regarding claims 3 and 5, Panda does not teach hepatocytes differentiated from the progenitor cells or embryonic cells. 
	Underhill teaches a composition comprising hepatocyte progenitor cells (e.g. BMEL cells or bipotential mouse embryonic liver cells) or hepatocytes embedded in polyethylene glycol (PEG) hydrogels (Abstract). Underhill teaches that lack of hepatocyte proliferation is likely to limit the success of hepatic engineering tissue approaches, which could likely be overcome by seeding the PEG hydrogel with proliferative hepatocyte progenitor cells (p257, paragraph starting “Even with the development…”), reading on claim 5. Underhill teaches that BMEL cells are capable of 
	Regarding claim 3 and 5, it would have been obvious before the invention was made to add the bipotential mouse embryonic liver (BMEL) cells of Underhill to the PEG hydrogel composition comprising fibroblasts of Panda. A person of ordinary skill in the art would have had a reasonable expectation of success in making the addition because Underhill teaches co-culturing BMEL with fibroblasts, and because both Panda and Underhill are directed towards methods of encapsulating fibroblasts in PEG hydrogels. The skilled artisan would have been motivated to do so because Underhill teaches that the addition would be advantageous to improve on the survivability of hepatocyte progenitor cells by combining them with fibroblasts in a 3D PEG hydrogel as a potential tissue engineered therapy for liver failure (see the Abstract of Underhill).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claims 1-3, 6, 7, 10-13, 24, 29, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panda et al (2008, Lab Chip, 2008, 8, 1056–1061; provided in the IDS dated 2/11/2020) in view of Omidan et al. (Journal of Bioactive and Compatible Polymers (Sept. 2010), 25, 483-497; Reference V).
nd paragraph of the Introduction), reading in-part on claims 3 and 6. Panda further teaches that stop flow lithography (SFL) is advantageous for the high-throughput generation of cell-laden microgels that maintain cellular viability and which can be used for a variety of diagnostic tools in drug delivery, DNA sequencing, and tissue engineered constructs (p1059, paragraph spanning both columns; Fig. 5), reading in-part on claims 3 and 6.
Regarding claims 3 and 6, Panda does not teach cancer cells as a species of parenchymal cell. 
Omidan teaches a hydrogel composition comprising HeLa cells and mesenchymal stem cells (Abstract; p486, subheading “Cell Viability”), reading on the embodiment of mesenchymal stem cells for the non-parenchymal cells of claim 3, and the stromal cells of claim 6.
Regarding claims 3 and 6, it would have been obvious before the invention was made to substitute the fibroblasts of Panda with the HeLa (cancerous) cells and mesenchymal stem cells of Omidan. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Omidan and Panda are directed towards cellular hydrogel compositions and Panda teaches that skilled artisans had combined PEG hydrogels with mesenchymal stem cells. The skilled artisan would have been motivated to do so because Panda teaches that Panda further teaches that stop flow lithography (SFL) is advantageous for the high-throughput generation of cell-
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 26, combining cancer cells with fibroblasts in hydrogel compositions is taught away by the prior art as the fibroblasts are understood to be a contaminating cell type. See Koezuka et al. (US 5,712,161; Reference A) at Example 1I and Kubota et al. (US 2009/0117655; Reference B) at ¶0018 and ¶0021.

Conclusion
Claims 1-13, 24, 25, and 27-30 are rejected. Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Sean C. Barron/Primary Examiner, Art Unit 1653